                                          Case 4:16-cv-06820-HSG Document 46 Filed 07/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES T MCCARTHY,                                 Case No. 16-cv-06820-HSG
                                   8                     Petitioner,                       JUDGMENT
                                   9              v.

                                  10     CRAIG KOENIG,
                                  11                     Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           For the reasons set forth in the Order Denying Petition for a Writ of Habeas Corpus;

                                  14   Denying Certificate of Appealability, judgment is entered in favor of respondent. The Clerk shall

                                  15   close the file.

                                  16           IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: 7/13/2020

                                  18                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
